509


         ,. OFFICE   OF THE ATA-ORNEY     GENERAL   OF TEXAS
                                AUBTIN
                                                                    ’
z”-,y”                                                         ‘.
                                                                    ,.



    EonorablhCeo. E. Sheppard
    Oozptrollerof Public Locounts
    Austin, Texas




                                                 t the appropriations
                                                  ital Statlstioe



                                                   nlon No. O-l.394
                                                   A. Cavis, State
                                                    he special Vital
                                                    ropriotionsin
                                                     th Ltq$.slature,
                                                     he State Eealth
                                         cnles the Eaalth Cepartnent
                                         tics feea deposited in the
                                          t t::osefess be apalled to


                                     atlstica fees In the last
                                          he
                                        expendituresfron the
                                  Kill you kindly give nieyour
                    to whether or not these fees should be trans-
         ferred to the Goneral Rmonua Fund to apply against tho
         costs of the Vital 5tatlsticsEivisior~?~~
              You state that our Opinion Ko. O-1394 *denies the
     t'e*ltb
           Departnent the use of thz vitcl statistics feea deposited
       tficspaaial fund. ?er:knpaa nore aaaurota steten;entof tLat
     lti
     certof our holdin& in OplnlonNo, O-l.394would be that the
mnorakile   Geo.   X, Sheppard,   pagr   I?



vital statlstios       fees collected   are to be deaoslted  in the
Special.vitol    statistice      fund and applied to the payment
of salarieo   provided for in the appropriation        to the Bureau
of Vital Statistics.         Insofar as these fees are l.nsuffiaiant
to pay all the solaries        of the bureau authorized by the
appropriation    bill,     payment thereof’ is to bs supplemented
from the General Revenue Fund.
            We underattid  from your letter  that no withdrawals
whatevsr   were made during the last f’lsaal year from the Vital
Statistiob   Fund, but -t&t all eXpenditUr8S of the Vital
Statistics   Bureau wer6 paid out of the General Revenue Fund.
             In order to rectify this  situation,     it is our
opinion    that you should ns you sueqst,      transfer the manias
depoeited in the Vital StatistiCa     Fund to the General Revenue
Fund to apply agabst the expendituresof the Bureau of Vital
gtatistiae.     That such is the l~nttntion    of the Legislature  is
to be fourd In the follo~~ii:g provision     of Seotlon 2, Bouse
Bill 613, Act3 1939, (which appears ae Rule 54a of Art1016 4477,
7eraon*S Civil Statutes) :
            *      all EUU~fees shall   be kept by the State
      Treasuie;  in a special and separate fund, to be known aa
      the VVitnl Statistias %md*, ad the amounts so deposited
      in tkis fund may be used for def’raying expenses inaurred
      in the enforoement and ogerotlon   of this Act .*
                                              Yours very truly




                                                         Assistant